Citation Nr: 0708531	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to June 1, 2003, for 
payment of restored Dependency and Indemnity Compensation 
(DIC).  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran died during Active Duty for Training in June 
1975.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The appellant's previously established DIC payments were 
terminated in August 1976, when she remarried.  

2.  Liberalizing legislation permitting restoration of DIC 
benefits following termination of a remarriage became 
effective June 9, 1998.  

3.  An unsigned document indicates that the appellant's 
marriage ended in divorce in October 1998.  

4.  The appellant's claim for restoration of her DIC benefits 
was received on May 2, 2003.  

5.  In a September 2003 decision, the RO restored payment of 
the appellant's DIC benefits, effective June 1, 2003.  


CONCLUSION OF LAW

The criteria are not met for an effective date prior to June 
1, 2003, for payment of restored DIC.  38 U.S.C.A. 
§ 103(d)(2)(A) (West 2002); 38 C.F.R. § 3.55(a)(3), 3.114(a), 
3.400(v)(4) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  But the U. S. Court of Appeals for Veterans Claims 
(CAVC) has held that the VCAA does not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case at hand the facts are not in dispute.  
Resolution of the appellant's appeal is dependent on 
interpretation of the law and regulations pertaining to the 
assignment of an effective date for payment of restored DIC 
benefits.  

Therefore, because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

Analysis

The record shows that the veteran died while on active duty 
for training in June 1975.  The RO established the 
appellant's entitlement to DIC benefits in April 1976, which 
she was paid until August 1976, when she remarried.  She 
promptly notified the RO of her remarriage and her DIC 
benefits were terminated under the provisions of 38 U.S.C.A. 
§ 103(d).  

On May 2, 2003, the RO received communication from the 
appellant indicating she was divorced from her second husband 
and requesting that her DIC benefits be restored.  She 
furnished an unsigned document that suggests her remarriage 
ended October 20, 1998.  

A liberalizing law that became effective June 9, 1998, 
provides that the remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of DIC benefits to such 
person as the surviving spouse of the veteran if her 
remarriage has been terminated by death or divorce unless the 
Secretary determines that the divorce was secured through 
fraud or collusion.  38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. 
§ 3.55(a)(3).  Prior to that date, reinstatement of DIC 
benefits under these circumstances was not allowed.  

The regulations also provide that if the appellant had filed 
her claim for restoration of DIC benefits within one year of 
the effective date of the liberalizing law and if she had met 
the criteria for restoration on the date of the liberalizing 
law and continuously thereafter, the effective date of the 
restoration would be the effective date of the liberalizing 
law.  38 C.F.R. § 3.114(a).  Otherwise, the effective date 
must be the date of receipt of the appellant's claim for 
restoration.  38 C.F.R. § 3.400(v)(4).  

In this case, the appellant did not meet the criteria for 
restoration until after the effective date of the 
liberalizing law.  Therefore, she does not meet the criteria 
of § 3.114 for retroactive payment of her restored DIC 
benefits.  The effective date can be no earlier than the date 
VA received her claim for restoration.  Here, that date is 
May 2, 2003.  VA regulations also provide that payment of 
restored DIC benefits should begin the first day of the month 
following restoration.  That date, in this case, is June 1, 
2003.  

While the appellant contends that her DIC benefits should be 
restored to 1998, when her divorce from her second husband 
became final, the law and regulations are quite specific and 
do not permit assignment of an effective prior to the date VA 
received her claim for restoration.  In this regard, the 
Board notes that VA's letter of August 4, 2004 which advised 
the appellant that, due to liberalizing legislation, she was 
entitled to a new effective date of "June 1, 2001," was 
clearly erroneous.

The Board also notes that, the RO erroneously paid the 
appellant restored DIC benefits beginning June 1, 2002, in 
the amount of $11,298.  An Administrative Decision in April 
2005 corrected this error.  Because the payment was 
determined to be solely due to administrative error, no 
overpayment was created and the appellant was not required to 
repay the amount.  Thus, the appellant was paid a sizeable 
amount of DIC benefits to which she was not entitled.  

In summary, the Board concludes that there is no legal 
entitlement to payment of restored DIC benefits prior to June 
1, 2003.  38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. § 3.55(a)(3), 
3.114(a), 3.400(v)(4).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for an effective date prior to June 1, 
2003, for payment of restored DIC is denied.  


ORDER

An effective date prior to June 1, 2003, for payment of 
restored DIC is denied.  


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


